[Cite as State v. Pecsi, 2022-Ohio-761.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                  GEAUGA COUNTY

STATE OF OHIO,                                   CASE NOS. 2022-G-0006
                                                           2022-G-0010
                 Plaintiff-Appellee,                       2022-G-0011

         -v-
                                                 Criminal Appeals from the
JAMES E. PECSI,                                  Chardon Municipal Court

                 Defendant-Appellant.
                                                 Trial Court Nos. 2020 CRB 00697
                                                                  2020 CRB 00698
                                                                  2020 CRB 00699


                                           MEMORANDUM
                                             OPINION

                                      Decided: March 14, 2022
                                    Judgment: Appeals dismissed


Dennis M. Coyne, Chardon Police Prosecutor, 1428 Hamilton Avenue, Cleveland, Ohio
44114 (For Plaintiff-Appellee).

Timothy J. Kucharski, Richardson & Kucharski Co., LPA, 1200 West Third Street, Suite
190, Cleveland, Ohio 44113 (For Defendant-Appellant).


THOMAS R. WRIGHT, P.J.

        {¶1}     On February 11, 2022, appellant, James E. Pecsi, through counsel, filed a

notice of appeal from the trial court’s January 10, 2022 sentencing entry and its January

11, 2022 entry overruling appellant’s motion to dismiss on speedy trial court grounds.

        {¶2}     A timely notice to appeal the January 10th entry was due no later than

February 9, 2022. A timely notice of appeal of the January 11th entry was due by February

10, 2022. Neither day was a holiday or weekend. Thus, the appeals are untimely.
       {¶3}   “* * * [A] party who wishes to appeal from an order that is final upon its entry

shall file the notice of appeal required by App.R. 3 within 30 days of that entry.” App.R.

4(A)(1).

       {¶4}   “(1) After the expiration of the thirty day period provided by App.R. 4(A) for

the filing of a notice of appeal as of right, an appeal may be taken by a defendant with

leave of the court to which the appeal is taken in the following classes of cases:

       {¶5}   “(a) Criminal proceedings; * * *

       {¶6}   “(2) A motion for leave to appeal shall be filed with the court of appeals and

shall set forth the reasons for the failure of the appellant to perfect an appeal as of right

* * *.” App.R. 5(A).

       {¶7}   Appellant has neither complied with the thirty-day rule set forth in App.R.

4(A)(1) nor sought leave to appeal under App.R. 5(A).           Thus, this court is without

jurisdiction to consider his appeals. Appellant has a remedy of filing an untimely criminal

appeal under App.R. 5(A).

       {¶8}   Appeals dismissed, sua sponte, as untimely.




MATT LYNCH, J.,

JOHN J. EKLUND, J.,

concur.




                                              2

Case Nos. 2022-G-0006, 2022-G-0010, 2022-G-0011